 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DANIEL LEE THORNBERRY,                               No. 2:17-CV-0953-TLN-DMC-P
12                        Plaintiff,
13           v.                                           ORDER
14   J. BAL, et al.,
15                        Defendants.
16

17                     Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court are plaintiff’s motion (ECF No. 59) for reassignment

19   of this matter to a different Magistrate Judge and plaintiff’s “Objections to Orders of the

20   Magistrate Judge” (ECF No. 67).

21                     Plaintiff appears to seek disqualification of the undersigned. Plaintiff’s motion is

22   governed by 28 U.S.C. § 144, which provides as follows:

23                     Whenever a party to any proceeding in a district court makes and files a
24                     timely and sufficient affidavit that the judge before whom the matter is
                       pending has a personal bias or prejudice either against him or in favor of
25                     any adverse party, such judge shall proceed no further therein, but another
                       judge shall be assigned to hear such proceeding.
26
27   Berger v. United States, 255 U.S. 22 (1922), is the seminal case interpreting § 144. See U.S. v.
28   Azhocar, 581 F.2d 735, 738 (1976). As a preliminary matter, the Court in Berger held that the
                                                          1
 1   judge against whom a disqualification motion is brought may pass on its legal sufficiency. See

 2   Berger, 255 U.S. at 233. To be sufficient, the motion must state facts which, if true, fairly support

 3   the allegation of bias or prejudice which stems from an extrajudicial source and which may

 4   prevent a fair decision. See Azhocar, 581 F.2d at 740-41. Thus, the Supreme Court in Berger

 5   also held that adverse rulings alone cannot constitute the necessary showing of bias or prejudice.

 6   See Berger, 255 U.S. at 34.

 7                  In his motion, plaintiff asserts the matter should be reassigned to a different

 8   Magistrate Judge because various motions are pending on the court’s docket and have not been

 9   resolved.1 Because plaintiff has not pointed to any facts which show bias or prejudice for or

10   against any party, plaintiff’s motion will be denied.

11                  In his “Objections to Orders of the Magistrate Judge,” plaintiff asks the District

12   Judge assigned to this case to presume all unresolved motions have been denied and to reverse

13   such denial and revisit each such motion. To the extent plaintiff seeks reconsideration of rulings

14   not yet issued, plaintiff’s request will be denied as premature.

15                  Accordingly, IT IS HEREBY ORDERED that:

16                  1.      Plaintiff’s motion for reassignment of this action to another Magistrate

17   Judge (ECF No. 59) is denied; and

18                  2.      To the extent plaintiff’s “Objections to Order of the Magistrate Judge” seek

19   reconsideration of orders that have not been issued, plaintiff’s request is denied as premature.

20
21

22   Dated: June 5, 2019
                                                          ____________________________________
23                                                        DENNIS M. COTA
24                                                        UNITED STATES MAGISTRATE JUDGE

25

26
27

28          1
                    Pending motions are addressed by separate order issued herewith.
                                                   2
